David Newbern, Judge, concurring. I agree with that part of the majority opinion holding the facts in this case do not necessarily bring it within the doctrine of dependent relative revocation. I am, however, not willing to agree our statute, Ark. Stat. Ann. § 60-408 (Repl. 1971), “would seem to” preclude application of the doctrine in this state. The majority opinion, it seems to me, fails to recognize that the statute only comes into effect if there . has been a “revocation.” It is to determine precisely that question, i.e., whether there has been a revocation, that the doctrine is applied.